Citation Nr: 1224106	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-37 245	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from June 1993 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, by the Columbia, South Carolina RO, which denied the Veteran's claims of entitlement to service connection for PTSD and service connection for retinitis pigmentosa.  

The issue of entitlement to service connection for retinitis pigmentosa is addressed in the remand that follows the decision below.  


FINDING OF FACT

Currently diagnosed PTSD is not shown.  


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007 from the RO to the Veteran, which was issued prior to the RO decision in November 2007.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board notes that the Veteran has not been afforded a VA examination with regards to the claim for service connection for PTSD.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  In this case, there is no competent evidence of a current disability or persistent symptoms of a disability.  Other than alleging the existence of PTSD, there is no lay or medical foundation to support that lay assertion.  Therefore, the evidence on file is adequate to make a decision and an examination is not needed.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

The record indicates that the Veteran served on active duty from June 1993 to November 1995.  His DD Form 214 reflects that the Veteran's military occupational specialty was services apprentice.  The service treatment records are completely negative for any findings of a psychiatric disorder.  

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in May 2007.  Submitted in support of the claim were private treatment reports dated from February 1998 through February 2007.  Those records do not reflect any complaints or diagnosis of PTSD, or for that matter, any psychiatric disability.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The regulations provide that, in considering claims of veterans who engaged in combat during campaigns or expeditions, satisfactory lay or other evidence of incurrence or aggravation in such combat of an injury or disease, if consistent with the circumstances, conditions or hardships of such service, will be accepted as sufficient proof of service connection, even when there is no record of incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran has alleged that he is entitled to service connection for PTSD.  After review of the record, the Board finds against the Veteran's claim.  

The Board observes that the records do not show that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records do not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the Veteran's statements establish that he participated in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds against the Veteran's claim.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran has claimed service connection for PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  And, as mentioned, absent evidence of a current PTSD diagnosis, service connection simply is not possible because there is no present condition to attribute to incidents in service, even were the Board to assume for the sake of argument they indeed occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In addition, the Veteran is considered competent to describe his symptoms, but he is not competent to render or provide a current diagnosis.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The evidence does not show that the Veteran has PTSD.  Absent a current diagnosis, service connection is not warranted.  Even in consideration of the Veteran's statements, he has not specifically alleged a current diagnosis, but instead has merely identified PTSD as the object of a claim of service connection and has made arguments regarding the occurrence of an in-service stressor.  Such does not amount to a report of a contemporaneous diagnosis as contemplated by Jandreau.  Consequently, the preponderance of the evidence is against the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran maintains that he currently suffers from a bilateral eye condition, diagnosed as retinitis pigmentosa, which is related to his period of military service.  

The Veteran served on active duty from June 1993 to November 1995.  A review of the service medical records shows that there were no complaints or diagnosis referable to vision.  A review of the STRs show that, at the time of his enlistment examination in March 1993, his distant vision was 20/30 in the right eye and 20/30 in the left eye, correctible to 20/25 in the right eye and 20/NC in the left eye.  Near vision was 20/25 in both eyes, corrected to 20/NC in both eyes.  The Veteran underwent a driver's license examination in March 1995.  At that time, it was noted that distant visual acuity was 20/25 in the right eye and 20/40 in the left eye.  No abnormalities were shown.  

Post-service private treatment reports, dated from February 1998 through February 2007, reflect that the Veteran has been considered legally blind due to advanced retinitis pigmentosa and macular degeneration.  An invoice from Duke University Medical Center, dated in February 1998, reflects that the Veteran had been receiving treatment for an eye disorder since April 1997.  Among these records is a treatment report from Dr. Cynthia A. Toth, dated in January 2006, indicating that the Veteran presented for a second opinion regarding possible treatment for macular dystrophy.  The Veteran described a gradual progressive decrease in visual acuity in both eyes that has been present for approximately 10 years.  Visual acuity was 20/40 +2 in the right eye and 20/50+2 in the left eye.  In a subsequent statement, Dr. Toth stated that the Veteran has retinitis pigmentosa in both eyes with severe visual field loss.  During a clinical visit in February 2007, the Veteran indicated that he had experienced gradual vision loss since 1998.  It was noted that he was diagnosed with retinitis pigmentosa in both eyes in the 1990s.  At that time, it was noted that distant visual acuity was 20/200 in both eyes, correctible to 20/60 in the right eye and 20/60+ in the left eye.  Near vision was 20/60 in both eyes.  The assessment was macular degeneration and retinitis pigmentosa; the examiner noted that the Veteran is legally blind.  

In his application for service connection, dated in May 2007, the Veteran indicated that his retinitis pigmentosa was hereditary.  In this regard, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  A precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) could be granted service connection if the first manifestations of the disease are in service.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service connected.  Id.  

To overcome the presumption of soundness as set forth in 38 U.S.C.A. § 1111 (West 2002), VA must show by, clear and unmistakable evidence, that the veteran's disability existed prior to service and that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (Jul. 16, 2003).  

In an opinion originally issued in 1988 (Op.G.C. 8-88), and later reissued and published, the VA General Counsel  held that a hereditary disease does not always rebut the presumption of soundness, and, thus, that retinitis pigmentosa and most other diseases of hereditary origin can be incurred in service (i.e., not just aggravated).  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  

Given the evidence in this case, the Board is unable to make a decision without medical opinions regarding the nature and etiology of the eye condition at issue.  Hence, remand is required for a medical examination and opinion to ascertain whether the Veteran's currently diagnosed macular degeneration and/or retinitis pigmentosa first developed in service.  

To ensure that VA has met its duty to assist the veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this case is REMANDED for the following actions: 

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and obtain the names, addresses and dates of treatment for all medical care providers, VA and non-VA, that have treated him for his claimed eye disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination by an ophthalmologist to determine the etiology of his retinitis pigmentosa, macular degeneration, and any other diagnosed eye disability.  The examiner should review the medical history contained in the claims file in connection with this examination.  A detailed history should be taken regarding onset of symptoms or prodromal signs.  All indicated tests and studies deemed appropriate by the ophthalmologist should be accomplished and all clinical findings reported in detail.  The examiner must address the following, in light of the examination findings and the service and post-service medical evidence of record: 

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that retinitis pigmentosa, macular degeneration or any other eye disability first manifested itself during the Veteran's active duty service.  

(b) If the examiner finds that the Veteran's retinitis pigmentosa or other eye disability first manifested itself prior to active duty service, he/she should discuss what evidence led to the conclusion that the disability preexisted service and whether such evidence clearly and unmistakably (obviously and manifestly) supports that conclusion.  The examiner should then opine as to whether the lay and/or medical evidence of record demonstrates an increase in the severity of the disease during service, and if so, whether there is clear and unmistakable evidence (obvious and manifest) evidence that such increase represented nothing more than the natural progress of the disease.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


